DETAILED ACTION
RCE was filed on 08/01/2022.  
Claims 1-30 are pending.
Claims 1-30 are allowed.
Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/01/2022. 

REASONS FOR ALLOWANCE
The present invention is directed to Resource Conflict Resolution.  Each independent claim identifies the uniquely distinct features: regarding claim 1, receiving signaling that indicates  a resource switching pattern for switching from the first frequency resource to a second  frequency resource of the plurality of frequency resources, wherein the resource switching pattern is for a plurality of semi- persistent transmissions using a plurality of component carriers and indicates a plurality of time intervals during which the plurality of semi-persistent transmissions are to be switched between the first frequency resource and the second frequency resource, in combination with other limitations in the claim.  
Each independent claim identifies the uniquely distinct features: regarding claim 18, decoding one or more messages during the time window and at a second location in the time window different from the first location of the synchronization signal block based at least in part on the timing offset relative to the start of the frame boundary, in combination with other limitations in the claim.
The closest prior art, Oyama et al., (20170134125 A1) disclose conventional way a plurality of radio base stations and a control apparatus coupled to the plurality of radio base stations, the control apparatus comprising a first memory and a first processor configured to determine at least one transmission pattern that indicates a combination of transmission states for each of the plurality of radio base stations at a specified timing, and transmit, to each of the plurality of radio base stations, control information including information that indicates an allocation of radio resources determined based on the at least one of transmission patterns, wherein each of the plurality of radio base stations are comprises a second memory and a second processor configured to execute, based on the control information, transmission control on a terminal that communicates with each of the plurality of radio base stations, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Kuang et al., (US 2020/0374799 A1) disclose conventional way of receiving, by a terminal device, a first message sent by a network device, and starting or restarting a timer based on a scrambling identifier of the first message, wherein the timer is a timer used by the terminal device to switch from an active downlink BWP to a default downlink BWP, or is a timer used by the terminal device to activate a default downlink BWP and deactivate an active downlink BWP, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Wang et al., (US 2015/0282173 A1) disclose conventional way a time difference between an SPS transmission and an automatic retransmission related to the SPS transmission is determined by a round trip time value. The method is performed in a radio base station serving the cell. The method comprises determining at least two different sets of frequency resources for the SPS transmissions of the at least two wireless devices. The method further comprises allocating frequency resources for the SPS transmissions of the at least two wireless devices within an SPS period, such that the allocated frequency resources change between two of the at least two different sets every round trip time value, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Mochizuki et al., (US 20210126753 A1) disclose conventional way of terminal device is configured to perform uplink transmission to an uplink transmission node among the plurality of nodes. The uplink transmission node is determined by an uplink transmission node determination process in which a node that provides the uplink transmission from the communication terminal device with lower latency among the plurality of nodes is determined as the uplink transmission node., either singularly or in combination, fail to anticipate or render the above features obvious.
Claim 25 encompasses limitations that are similar to claim 1. Thus, claim 25 is re allowed based on the same reasoning as discussed above. 
Claim 22 encompasses limitations that are similar to claim 18. Thus, claim 22 is re allowed based on the same reasoning as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473